United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Lonnie Boylan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1442
Issued: December 9, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 4, 2013 appellant, through his attorney, filed a timely appeal from a March 11,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP) and a May 10,
2013 nonmerit decision of OWCP. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether OWCP properly denied appellant’s request for a schedule
award; and (2) whether OWCP properly denied appellant’s request for a hearing under section
8124 of FECA.
FACTUAL HISTORY
On April 16, 2007 appellant, then a 30-year-old mail processing clerk, filed an
occupational disease claim alleging cervical spondylosis due to repetitive bending, reaching
1

5 U.S.C. §§ 8101-8193.

above his shoulders, twisting, lifting and pulling trays out of mail machines. OWCP accepted his
claim for an aggravation of cervical and lumbar disc degeneration. Appellant worked in
modified-duty positions at the employing establishment with intermittent periods of disability.
On March 11, 2008 OWCP accepted that he sustained a cervical strain due to continuously
moving his arms and neck to sort mail, reaching above his shoulders and reaching down into a
cart to get bundles of magazines. After his March 11, 2008 injury, appellant returned to work
with restrictions.
The findings of a March 11, 2011 magnetic resonance imaging (MRI) scan of appellant’s
cervical spine showed minimal multilevel spondylosis at C3 through C7 which caused a very
mild flattening of the thecal sac and neural foramen throughout. MRI scan testing of his lumbar
spine on the same date showed mild multilevel spondylosis at L2 through S1 which represented
minimal multilevel flattening of the lateral recesses.
On September 13, 2012 appellant filed a claim for a schedule award due to his accepted
injuries. He did not submit any medical evidence providing an evaluation of permanent
impairment of his arms or legs.
In December 2012, OWCP referred appellant to Dr. Norman Mindrebo, a Board-certified
orthopedic surgeon, for a second opinion regarding whether he sustained any permanent
impairment of his arms or legs under the standards of the American Medical Association, Guides
to the Evaluation of Permanent Impairment (6th ed. 2009). OWCP sent Dr. Mindrebo the case
record and provided him with a statement of accepted facts.
In a January 10, 2013 report, Dr. Mindrebo reviewed the medical record describing
appellant’s condition, including the findings of diagnostic testing. He also reviewed the
statement of accepted facts and discussed appellant’s medical history. Appellant stated that he
had a functional capacity evaluation about a year prior, but the results of which did not appear in
the record.2 Upon physical examination, he complained of intermittent pain down his arms and
down his legs but with no specific radicular pattern. When sitting and standing, appellant tilted
his head to the right with his left shoulder slightly drooping. Dr. Mindrebo stated that appellant
had no motor deficits to strength testing of the shoulders, elbows, wrists and digits. Light touch
sensation was intact in all the major cervical dermatomes and there was no major palpable
trapezius or paravertebral muscle spasm in the neck or in the low back. Dr. Mindrebo found that
straight leg testing was negative, deep tendon reflexes of the upper and lower extremities were
intact and there were no major motor deficits to strength testing in the lower extremities. He
noted that appellant had a foot-dragging gait, but he could not explain it given appellant’s normal
deep tendon reflexes and the normal motor examination of his legs, feet and ankles while sitting.
Dr. Mindrebo stated that because appellant’s cervical and lumbar strains were still active and had
not significantly improved, appellant was basically at maximal medical improvement with regard
to these conditions. He noted:
“In my opinion, the spondylotic changes to his cervical and lumbar strains are not
directly work related, but were exacerbated by the cervical and lumbar strains and
are now quiescent, since he has no evidence of radicular signs on today’s
2

Dr. Mindrebo noted that, if an opinion were requested on appellant’s work restrictions, he would like to see a
copy of the functional capacity examination.

2

exam[ination]. Therefore, maximal medical improvement with regard to the
cervical and lumbar strains has occurred, and the approximate date would be
today’s date, January 10, 2012. This is supported by objective findings of normal
deep tendon reflexes, full range of motion of the shoulders, elbows, wrists, digits,
hips, knees, and ankles, and no paravertebral spasm or atrophy noted upon
inspection of the patient’s cervical, thoracic or lumbar spinal musculature. He
does have the bizarre postural position of head tilt to the right and left shoulder
down and that is difficult to explain. Therefore, using the [sixth edition of the
A.M.A., Guides], Cervical Spine Table 17-2 addresses soft tissue and nonspecific
conditions as a class 1 injury that is [g]rade C or two percent whole person
impairment. Likewise, Table 17-4 addresses soft tissue and nonspecific injuries
to the lumbar spine, again, as a two percent whole person impairment for a
combined four percent whole person impairment, secondary to his work-related
cervical and lumbar strains.”
In a supplemental report dated January 17, 2013, Dr. Mindrebo reiterated that appellant
had no radicular pattern to the pain in his neck and back that would involve sensory deficit or
motor deficit to the upper or lower extremities. He stated, “Therefore, based on the sixth edition
[of the A.M.A., Guides], there is no permanent partial impairment secondary to his cervical and
lumbar strains.”
On February 7, 2013 an OWCP medical adviser agreed with Dr. Mindrebo’s opinion.
Based on the A.M.A., Guides, appellant had no permanent partial impairment in his extremities
secondary to his accepted work injuries.
In a March 11, 2013 decision, OWCP denied appellant’s claim for a schedule award
finding that the weight of the medical evidence regarding the matter rested with the January 10
and 17, 2013 reports of Dr. Mindrebo.
In a letter dated and postmarked April 11, 2013, appellant requested reconsideration of
his claim before an OWCP hearing representative and provided additional argument.
In a May 10, 2013 decision, OWCP denied appellant’s request for a hearing under section
8124 of FECA. It found that his request was untimely as it was not filed within 30 days of the
issuance of OWCP’s March 11, 2013 merit decision.3 OWCP considered appellant’s request and
determined that the issue of the case could equally well be addressed by requesting
reconsideration and submitting additional medical evidence to establish his schedule award claim.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his claim, including that he sustained an injury in the performance of duty
as alleged and that an employment injury contributed to the permanent impairment for which

3

Appellant’s hearing request was filed on April 11, 2013 which was 31 days after the issuance of OWCP’s
March 11, 2013 decision.

3

schedule award compensation is alleged.4 The medical evidence required to establish a causal
relationship is rationalized medical opinion evidence. Rationalized medical opinion evidence is
medical evidence which includes a physician’s rationalized opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.5
The schedule award provision of FECA6 and its implementing regulations7 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating scheduled losses.8 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.9
A schedule award is not payable for the loss, or loss of use, of a part of the body that is not
specifically enumerated under FECA. Neither FECA nor its implementing regulations provide for a
schedule award for impairment to the body as a whole.10
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a cervical strain and aggravation of cervical disc
degeneration and lumbar disc degeneration. Appellant requested a schedule award due to these
accepted injuries. On March 11, 2013 OWCP denied his schedule award finding that the weight
of the medical evidence regarding the matter rested with the opinion of Dr. Mindrebo, a Boardcertified orthopedic surgeon.
The Board finds that OWCP properly denied appellant’s claim for a schedule award.

4

See Bobbie F. Cowart, 55 ECAB 476 (2004). In Cowart, the employee claimed entitlement to a schedule award
for permanent impairment of her left ear due to employment-related hearing loss. The Board determined that
appellant had not established that an employment-related condition contributed to her hearing loss and, therefore, it
denied her claim for entitlement to a schedule award for the left ear.
5

Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404 (1999).

8

Id.

9

FECA Bulletin No. 09-03 (issued March 15, 2009).

10

James E. Mills, 43 ECAB 215, 219 (1991); James E. Jenkins, 39 ECAB 860, 866 (1990).

4

In a January 10, 2013 report, Dr. Mindrebo provided a review of the medical records
describing appellant’s condition, including the findings of diagnostic testing. He noted that,
upon examination, appellant complained of intermittent pain down his arms and legs, but with no
specific radicular pattern. Dr. Mindrebo stated that appellant had no motor deficits to strength
testing of the shoulders, elbows, wrists and digits. Light touch sensation was intact in all the
major cervical dermatomes and there was no major palpable trapezius or paravertebral muscle
spasm in the neck or in the low back. Straight leg testing was negative, deep tendon reflexes of
the upper and lower extremities were intact and there were no major motor deficits to strength
testing in the lower extremities. In a supplemental report dated January 17, 2013, Dr. Mindrebo
stated that, as noted in his January10, 2013 report, appellant had no radicular pattern to his pain
in his neck and his back that would involve sensory deficits or motor deficits to the upper or
lower extremities. He stated, “Therefore, based on the sixth edition [of the A.M.A., Guides],
there is no permanent partial impairment secondary to his cervical and lumbar strains.”11
The Board finds that OWCP properly relied on Dr. Mindrebo’s well-rationalized opinion.
Appellant noted that the medical evidence of record and the physical examination did not support
that he sustained permanent impairment of his arms or legs. On February 7, 2013 an OWCP
medical adviser discussed Dr. Mindrebo’s opinion and stated his agreement that, based on the
A.M.A., Guides, appellant had no permanent partial impairment in his extremities secondary to
his accepted work injuries. Appellant did not submit any medical evidence containing an
evaluation of permanent impairment of his arms or legs.
On appeal, counsel argued that Dr. Mindrebo’s opinion was invalid because he did not
have a copy of a functional capacity evaluation that appellant mentioned had occurred about one
year prior. In his January 10, 2013 report, Mr. Mindrebo provided a review of appellant’s
medical history, including the findings on examination and diagnostic. The Board finds that he
had a sufficient understanding of appellant’s medical condition. Moreover, it should be noted
that Dr. Mindrebo was asked to indicate whether appellant had any current arm impairment
rather than comment on his medical condition in the past.12 Counsel also argued that appellant
did not have a clear picture of the accepted work injuries. Dr. Mindrebo was provided with a
current and accurate statement of accepted facts and he discussed all the accepted work
conditions.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA, concerning a claimant’s entitlement to a hearing before an
Office representative, provides in pertinent part: “Before review under section 8128(a) of this title,
11

In his January 10, 2013 report, Dr. Mindrebo provided an impairment rating based on the whole body.
However, impairment ratings of the whole body are not accepted under FECA. See supra note 10.
12

Dr. Mindrebo noted that, if an opinion were requested on appellant’s work restrictions, he would like to see a
copy of the functional capacity examination. However, he did not provide any indication that he needed the report
to conduct an impairment evaluation.

5

a claimant for compensation not satisfied with a decision of the Secretary ... is entitled, on request
made within 30 days after the date of the issuance of the decision, to a hearing on his claim before
a representative of the Secretary.”13 As section 8124(b)(1) is unequivocal in setting forth the time
limitation for requesting a hearing, a claimant is not entitled to a hearing as a matter of right unless
the request is made with in the requisite 30 days.14 The date of filing is fixed by postmark or other
carrier’s date marking.15
The Board has held that OWCP, in its broad discretionary authority in the administration of
FECA, has the power to hold hearings in certain circumstances where no legal provision was made
for such hearings and that OWCP must exercise this discretionary authority in deciding whether to
grant a hearing.16 Specifically, the Board has held that OWCP has the discretion to grant or deny a
hearing request on a claim involving an injury sustained prior to the enactment of the 1966
amendments to FECA which provided the right to a hearing,17 when the request is made after the
30-day period for requesting a hearing,18 and when the request is for a second hearing on the same
issue.19
ANALYSIS -- ISSUE 2
In the present case, appellant’s April 11, 2013 hearing request was made more than 30
days after the date of issuance of OWCP’s prior decision dated March 11, 2013 and, thus, he was
not entitled to a hearing as a matter of right. He requested a hearing before an OWCP hearing
representative in a letter dated and postmarked April 11, 2013, i.e., 31 days after the issuance of
OWCP’s March 11, 2013 decision. Hence, OWCP was correct in stating in its May 1, 2013
decision that appellant was not entitled to a hearing as a matter of right because his April 11,
2013 hearing request was not made within 30 days of OWCP’s March 11, 2013 decision.
While OWCP also has the discretionary power to grant a hearing when a claimant is not
entitled to a hearing as a matter of right, OWCP, in its May 10, 2013 decision, properly exercised
its discretion by indicating it had carefully considered appellant’s request and had determined
that the issue of the case could equally well be addressed by requesting reconsideration and
submitting additional medical evidence to establish his schedule award claim. The Board has
held that as the only limitation on OWCP’s authority is reasonableness, abuse of discretion is
generally shown through proof of manifest error, clearly unreasonable exercise of judgment, or
actions taken which are contrary to both logic and probable deduction from established facts.20 In
13

5 U.S.C. § 8124(b)(1).

14

Ella M. Garner, 36 ECAB 238, 241-42 (1984).

15

See 20 C.F.R. § 10.616(a).

16

Henry Moreno, 39 ECAB 475, 482 (1988).

17

Rudolph Bermann, 26 ECAB 354, 360 (1975).

18

Herbert C. Holley, 33 ECAB 140, 142 (1981).

19

Johnny S. Henderson, 34 ECAB 216, 219 (1982).

20

Daniel J. Perea, 42 ECAB 214, 221 (1990).

6

the present case, the evidence of record does not indicate that OWCP committed any act in
connection with its denial of appellant’s hearing request which could be found to be an abuse of
discretion.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for a schedule award.
The Board further finds that OWCP properly denied appellant’s request for a hearing under
section 8124 of FECA.
ORDER
IT IS HEREBY ORDERED THAT the May 10 and March 11, 2013 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: December 9, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

